PER CURIAM.
Appellant was convicted of second degree murder in a trial by jury. He was charged with first degree murder in the *564shooting of a lady friend with whom he had been living for some six or seven years. Numerous issues have been raised by appellant as grounds for reversal of his conviction. However, our review of appellant’s extensive briefs and the record of this cause fails to convince us that his conviction was infected with error.
The evidence is quite clear that appellant shot the deceased, causing her death.
Appellant having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is
Affirmed.
SPECTOR, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.